 Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 1 of 20 PageID 1



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION




BRYAN HANLEY, individually and on
behalf of all others similarly situated,

       Plaintiff,                             CASE NO._________________________

v.                                             JURY TRIAL DEMANDED AND
                                               INJUNCTIVE RELIEF SOUGHT
TAMPA   BAY  SPORTS      AND
ENTERTAINMENT LLC, a Delaware
limited liability company,

       Defendant.



                          CLASS ACTION COMPLAINT

      Plaintiff Bryan Hanley (“Plaintiff”), individually and on behalf of all other

persons similarly situated, complains and alleges as follows:

                              NATURE OF ACTION

      1.     Professional sports team owners critically depend on fan engagement to

build team and brand loyalty, expand fan bases, fill stadium seats, maintain ratings,

and sell apparel. Eager to stay on their fans’ minds, team owners increasingly skirt

their obligations under the Telephone Consumer Protection Act, 47 U.S.C. § 227

(“TCPA”) and deploy intrusive telephone marketing strategies to maintain the fan

engagement they rely on. Defendant Tampa Bay Sports and Entertainment LLC

(“Defendant”) is one such team owner.
 Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 2 of 20 PageID 2



      2.     Plaintiff brings this action for statutory damages and other legal and

equitable remedies resulting from the illegal actions of Defendant Tampa Bay Sports

and Entertainment LLC in transmitting advertising and telemarketing text

messages to Plaintiff’s cellular telephone and the cellular telephones of numerous

other similarly situated persons using an automatic telephone dialing system

(“ATDS”) and without anyone’s prior express written consent, in violation of the

TCPA.

                                     PARTIES

      3.     Plaintiff is, and at all times relevant hereto was, an individual and a

“person” as defined by 47 U.S.C. § 153(39), a citizen and resident of Tampa, Florida,

and the subscriber and user of the cellular telephone number (631) ***-1151 (the

“1151 Number”).

      4.     Defendant is, and at all times relevant hereto was, a limited liability

company organized under the laws of Delaware and a “person” as defined by 47 U.S.C.

§ 153(39). Defendant’s primary place of business is in Tampa, Florida. Defendant is

the owner of the Tampa Bay Lightning, a professional ice hockey team based in

Tampa, Florida and a member of the Atlantic Division of the Eastern Conference of

the National Hockey League (the “Lightning”). The Lightning play their home

games in the Amalie Arena in Tampa, Florida, which the Defendant operates.

                          JURISDICTION AND VENUE

      5.     This Court has original jurisdiction over this case pursuant to 28 U.S.C.

§ 1331 because it arises under the laws of the United States.




                                          2
 Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 3 of 20 PageID 3



      6.     This Court has subject matter jurisdiction over this action pursuant to

47 U.S.C. § 227(b)(3).

      7.     Defendant is subject to personal jurisdiction in Florida because its

principal place of business is in Florida and its affiliations in Florida are so

continuous that it is at home here. Not only are the Lightning identified by a city in

Florida, i.e., the Tampa Bay Lightning, the Lightning play their home games in a

stadium in Florida that they operate.

      8.     Defendant is additionally subject to personal jurisdiction in Florida

because this suit arises out of and relates to Defendant’s contacts with this State.

Defendant initiated and directed, or caused to be initiated and directed by its

agent(s), telemarketing and/or advertising text messages into Florida, via an ATDS

and without the requisite prior express written consent, in violation of the TCPA.

Specifically, Defendant initiated and directed, or caused to be initiated and directed

by its agent(s), the transmission of unsolicited advertising or telemarketing SMS text

messages to the 1151 Number in order to sell products and services in Florida.

Plaintiff received such messages while residing in and physically present in Florida.

      9.     Plaintiff’s claims for violation of the TCPA against Defendant, and the

resulting injuries caused to Plaintiff by Defendant’s advertising and telemarketing

messages, which includes the invasion of Plaintiff’s privacy, arose in substantial part

from Defendant’s direction of those messages into Florida.

      10.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)

because Defendant resides in this district. Venue is also proper in this judicial district




                                            3
 Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 4 of 20 PageID 4



under 28 U.S.C. § 1391(b)(2) because a substantial part of Defendant’s actions and

omissions which gave rise to the claims asserted in this action occurred here.

        THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

      11.    To address consumer complaints regarding certain telemarketing

practices, Congress enacted the TCPA, 47 U.S.C. § 227, in 1991. The TCPA prohibits,

inter alia, making any call, or sending any text message, to a wireless number via an

ATDS absent an emergency or the prior express written consent of the party called.

      12.    By enacting the TCPA, Congress made specific findings that

“unrestricted marketing can be an intrusive invasion of privacy” and a “nuisance.”

Telephone Consumer Protection Act of 1991, Pub. L. 102-243, § 2, ¶¶ 5, 10, 12, 13,

105 Stat. 2394 (1991); see also Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 132 S.

Ct. 740, 745, 181 L. Ed. 2d 881 (2012). Through the TCPA, Congress sought to protect

consumers from the unwanted intrusion and nuisance of unsolicited telemarketing

calls and advertisements. See Pub. L. 102-243, § 2, ¶ 12.

      13.    According to findings by the Federal Communications Commission

(“FCC”), which is vested with authority to issue regulations implementing the TCPA,

autodialed calls and texts are prohibited absent the requisite consent because such

transmissions are a greater nuisance than live solicitation calls, and receiving and

addressing such calls and texts can be costly and inconvenient.

      14.    According to a recent study conducted by the Pew Research Center,

“[s]pam isn’t just for email anymore; it comes in the form of unwanted text messages

of all kinds - from coupons to phishing schemes - sent directly to user’s cell phones.”




                                          4
 Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 5 of 20 PageID 5



Indeed, one of the most prevalent bulk advertising and telemarketing methods

employed by companies today involves the use of “Short Message Services” (or

“SMS”), which is a system that allows for the transmission and receipt of short text

messages to and from wireless telephones.

      15.    SMS text messages are directed to a wireless device through a telephone

number assigned to the device. When an SMS message is successfully transmitted,

the recipient’s wireless phone alerts the recipient that a message has been received.

Because wireless telephones are physically carried by their owners, SMS text

messages are received virtually anywhere in the world.

      16.    Unlike     more   conventional    advertisements,     advertising    and

telemarketing SMS text messages can actually cost their recipients money. This is

because wireless phone users must either pay their wireless service providers for each

text message they receive or incur a usage allocation deduction to their text

messaging or data plan, regardless of whether the message is even authorized or

wanted.

      17.    In 2013, in response to growing concern over unwanted advertisements

and telemarketing material being sent to consumers via SMS text message, the FCC

updated its rules on consent to require that companies obtain the “prior express

written consent” of the recipient before using an ATDS to make any call or send

any SMS text message that contains “advertisements” or “telemarketing.” See 47

C.F.R. 64.1200(f)(8).




                                          5
 Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 6 of 20 PageID 6



            FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

      18.    Defendant operates the Lightning, a National Hockey League team.

      19.    Defendant has developed and implemented advertisement and

telemarketing campaigns which involve sending advertisements and telemarketing

text messages to consumers’ wireless telephones without first obtaining their prior

express written consent.

      20.    Defendant uses the short code telephone number 61873 to operate its

text message marketing campaigns and messages from Defendant are sent from

telephone short code number 61873.

      21.    Defendant uses “bait and switch” tactics to lure consumers into an

onslaught of marketing messages delivered straight to their phones without regard

to whether the text recipients are driving, praying, or otherwise seeking solitude in

their homes or elsewhere.

      22.    Generally, Defendant’s “bait and switch” tactics convince fans to sign up

to enter into prize sweepstakes or otherwise to receive purely informational texts.

Once Defendant obtains access to its fans’ cellular telephone numbers, however,

Defendant enrolls the consumer into its text message marketing campaign which

floods the recipient with nearly daily advertising and telemarketing text messages.

      23.    Plaintiff’s experience is similar to thousands of other Lightning fans who

were repeatedly sent unwanted marketing text messages.

      24.    Plaintiff saw the following Lightning opportunity to “Win Lightning

Tickets!” to a December 6, 2018 hockey game:




                                          6
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 7 of 20 PageID 7




      25.   The    “WIN    LIGHTNING         TICKETS”   advertisement    displayed

immediately above was created by or on behalf of Defendant to encourage persons to

send a text message containing the word “PARENT” to the short code telephone

number 61873.

      26.   Interested in “[w]in[ning] Lightning Tickets,” Plaintiff followed the

Lightning’s instructions and used his cellular phone, which has been assigned the

1151 Number, to text the word “PARENT” to the short code telephone number 61873

“for a chance to win 4 tickets to the game, a Tampa Bay Lightning Fan Pack, and an

exclusive seat visit from ThunderBug!”

      27.   After Plaintiff followed the Lightning’s instructions, Defendant

captured the 1121 Number through the use of a caller identification or an automatic



                                         7
 Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 8 of 20 PageID 8



number identification device without notice to Plaintiff.

      28.    Nonetheless, in rapid response, Defendant sent Plaintiff two             text

messages from the short code telephone number 61873 to the 1121 Number:

   Bolts Text Club: 30msgs/mo. Msg&DataRatesMayApply. Consent to rcv msgs not a
       condition of purchasing goods/services. Reply HELP for help, STOP to end


   Bolts Text Club: Rcv breaking news, pre-sales, offers, discounts. Complete coverage:
    http://nhl.com/lightning Msg&Data ratesMayApply. HELP for info. STOP to end

      29.    The second text message contained a link to the official website of “The

Tampa Bay Lighting” where the Defendant advertises, among other things, the sale

of team branded clothing, ticket sales, and products. Plaintiff, however, did not want

to, and surely did not consent in any way or to receive advertising and telemarketing

text messages nor did Plaintiff consent to receive 30 such messages per month.

      30.    Moving forward, Plaintiff began to regularly receive marketing text

messages on his cellular telephone, each of which advertised the commercial

availability of Defendant’s sports programming and/or was initiated to encourage

Plaintiff to purchase Defendant’s good or services, including tickets to its Lightning

games, Lightning merchandise, or access to the Lightning’s television programming.

      31.    For example, on November 26, 2018, Defendant sent the following three

text messages to Plaintiff’s cellular phone:

Bolts TXT: Cyber Monday Bolts Tix start at $20 for 1/8 vs CBJ (bit.ly/2r7DUiU) or 1/10 vs
  CAR (bit.ly/2P7ZGNq) Use code MONDAY Msg&DataRatesMayApply STOP 2 end


Bolts TXT: Cyber Monday Bolts Tix start at $20 for 1/8 vs CBJ (bit.ly/2r7DUiU) or 1/10 vs
  CAR (bit.ly/2P7ZGNq) Use code MONDAY Msg&DataRatesMayApply STOP 2 end




                                            8
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 9 of 20 PageID 9



Bolts TXT: Cyber Monday Retail Sale! Visit tampabaysports.com/cybermonday/ for access
        to 50 items at 50% off or more! Msg&DataRatesMayApply. STOP to end.

      32.    The links in the SMS text messages that Plaintiff received on November

26, 2018 redirected him to a Ticket Master website where he was immediately asked

“How many tickets” he wanted and “Whats your budget per ticket?”

      33.    The following day, on November 27, 2018, Plaintiff received another

telemarketing text message on the 1151 Number, this one reading as follows:

Bolts TXT: TBL vs. ANA TONIGHT @ 7:30PM. Watch live on Fox Sports Sun or via the
  Fox Sports App. Buy Tix: bit.ly/2qT4qwl Msg&DataRatesMayApply. STOP to end.

      34.    Again, the link in the text message sent to the 1151 Number directed

Plaintiff to a Ticket Master website which encouraged him to purchase tickets to

Lightning games.

      35.    The onslaught continued. On November 29, 2018, Defendant sent

another advertisement text message to Plaintiff’s cellular phone:

 Bolts TXT: TBL vs. BUF TONIGHT @ 7:30PM. Watch live on Fox Sports Sun or via the
  Fox Sports App. Buy Tix: bit.ly/2QTrOWg Msg&DataRatesMayApply. STOP to end.

      36.    Not lacking consistency, the link yet again directed Plaintiff to a Ticket

Master website which encouraged him to purchase tickets to Lightning games.

      37.    On December 1, 2018, another message:

Bolts TXT: TBL at FLA TONIGHT @ 7PM. Watch live on Fox Sports Sun or via the Fox
    Sports App. Listen on WFLA 970AM. Msg&DataRatesMayApply. STOP to end.

      38.    Again, on December 3, 2018:

Bolts TXT: TBL at NJD TONIGHT @ 7PM. Watch live on Fox Sports Sun or via the Fox
    Sports App. Listen on WFLA 970AM. Msg&DataRatesMayApply. STOP to end.

      39.    Yet another on December 4, 2018:




                                           9
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 10 of 20 PageID 10



 Bolts TXT: TBL at DET TONIGHT @ 7:30PM. Watch live on Fox Sports Sun or via the
  Fox Sports App. Listen on WFLA 970AM. Msg&DataRatesMayApply. STOP to end.

        40.   No surprise, another message followed the next day on December 5,

2018:

Bolts TXT: Special Ticket Offer. Tickets for this Mon 12/10 vs. NYR start at just $20. Use
       code TX1210 at bit.ly/2E5cZwe Msg&DataRatesMayApply. STOP to end.

        41.   Plaintiff wanted to text the word “STOP” to end these messages from

bombarding his cell phone, but he was afraid do so because he feared it might prevent

him from winning tickets to the Lightning vs. Bruins hockey game.

        42.   December 6, 2018 came and went, and Plaintiff never heard back about

the free hockey tickets he entered to win.

        43.   He did, however, receive another text message on his phone seeking to

persuade him to watch the game:

 Bolts TXT: TBL vs. BOS TONIGHT @ 7:30PM. Watch live on Fox Sports Sun or via the
   Fox Sports App. Buy Tix: bit.ly/2zHOFgF Msg&DataRatesMayApply. STOP to end.

        44.   Even though he did not win the four tickets to the Lightning vs. Bruins

game he hoped to, he nonetheless had to put up with the intrusive text messages that

Defendant sent to his phone.

        45.   And even after the Lightning vs. Bruins game took place, Defendant still

continued to bombard Plaintiff with its marketing text messages.

        46.   For example, on December 8, 2018, Defendant caused the following

message to be transmitted to Plaintiff’s cellular phone assigned to the 1151 Number:

Bolts TXT: TBL vs. COL TONIGHT @ 7PM. Watch live on Fox Sports Sun or via the Fox
      Sports App. Buy Tix: bit.ly/2RtAyCy Msg&DataRatesMayApply. STOP to end.

        47.   And another one on December on December 10, 2018:



                                           10
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 11 of 20 PageID 11



Bolts TXT: TBL vs. NYR TONIGHT @ 7:30PM. Watch live on Fox Sports Sun or via the
  Fox Sports App. Buy Tix: bit.ly/2E5cZwe Msg&DataRatesMayApply. STOP to end.

      48.    Once Plaintiff realized that he didn’t win the sweepstakes he entered to

win but was still receiving Defendant’s annoying and intrusive marketing text

messages, he texted the word “STOP” to short code 61873 on December 14, 2018.

      49.    However, more than simply confirm his “opted out” status, Defendant

actually encouraged Plaintiff to re-opt-in as follows:

  Lightning, AmalieArena, Storm, StudentRush: You’ve been removed & will no longer
           receive msgs. Reply BOLTS, ARENA, STORM, or RUSH to rejoin
                              Msg&DataRatesMayApply

      50.    The complained of SMS text messages sent to the 1151 Number

constitute advertisements as defined by 47 C.F.CR. § 64.1200(f)(1) because they

advertise the commercial availability of Defendant’s property, goods, and services.

      51.    The complained of SMS text messages sent to the 1151 Number

constitute telemarketing as defined by 47 C.F.R. § 64.1200(f)(12) because at least one

purpose of the text messages was to encourage the purchase of Defendant’s property,

goods or services.

      52.    The source of each of the unsolicited SMS text messages sent by

Defendant to the 1151 Number was 61873, which is an SMS short code owned or

leased by or on behalf of Defendant or Defendant’s agent(s) or affiliate(s), and is used

for operating Defendant’s text message campaign, including the sending of SMS text

messages telemarketing and advertising various of Defendant’s goods and services.

      53.    All telephone contact by Defendant and/or affiliates, subsidiaries, or

agents of Defendant to Plaintiff at the 1151 Number occurred via an ATDS



                                          11
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 12 of 20 PageID 12



(“automated telephone dialing system”) as defined by 47 U.S.C. § 227(b)(1)(A) because

the unsolicited telemarketing SMS text messages were sent from 61873, which is a

short code telephone number used to message consumers en masse, and because the

hardware and software used by Defendant to send such messages have the capacity

to store, produce, and dial either random or sequential numbers, and to dial such

numbers, en masse, in an automated fashion without human intervention. Further,

the complained of SMS text messages were written in a generic and impersonal

manner, thus demonstrating that the text messages were sent to numerous other

consumers.

       54.    Defendant features its texting program on its Twitter account with

Twitter handle “@TBLightning” where it has more than 683,000 “followers.”

Likewise, Defendant showcases its texting campaign on its Facebook page with

Facebook identifier “@lightningnhl” where it has more than 560,900 “likes” and more

than 531,000 “followers.”

       55.    The complained of SMS text messages sent to the 1151 Number did not

constitute calls made for an emergency purpose as defined by 47 U.S.C. §

227(b)(1)(A)(i).

       56.    Defendant’s SMS text messages invaded Plaintiff’s privacy, intruded

upon his seclusion and solitude, constituted a nuisance, and wasted his time by

requiring him to delete the messages. Further, Defendant’s SMS text messages

caused Plaintiff to incur tangible harms such as loss of cell phone battery life and

financial losses in requiring him to recharge his phone. Finally, Defendant’s SMS text




                                         12
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 13 of 20 PageID 13



messages constituted a temporary electronic intrusion upon Plaintiff’s cell phone.

      57.    Plaintiff has no reason to believe, that absent a Court Order, that

Defendant would voluntarily stop violating the TCPA.

                         CLASS ACTION ALLEGATIONS

      58.    Plaintiff brings this lawsuit as a class action on behalf of himself

individually and on behalf of all other similarly situated persons as a class action

pursuant to F.R.C.P. 23(b)(3). The “Class” Plaintiff seeks to represent is comprised

of and defined as:

             All persons who received an SMS text message, sent by or
             on behalf of Defendant or an affiliate, subsidiary, or agent
             of Defendant from a short code telephone number,
             including the short code telephone number 61873.

      59.     Excluded from the Class is the Defendant, any entity in which the

Defendant has a controlling interest, or which has a controlling interest of the

Defendant, and any of Defendant’s legal representatives, assigns or successors. Also

excluded is any judge presiding over this case and any member of any such judge’s

immediate family. Members of the Class are referred to as “Class Members.”

      60.    Plaintiff reserves the right to modify the definition of the Class (or add

one or more subclasses) after further discovery.

      61.    Plaintiff and all Class Members have been impacted and harmed by the

acts of Defendant and/or its agents, affiliates or subsidiaries.

      62.    Plaintiff seeks injunctive relief and monetary damages on behalf of

himself and the Class.




                                           13
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 14 of 20 PageID 14



       63.    This action may properly be brought and maintained as a class action

pursuant to Fed. R. Civ. P. 23(b)(3). This class action satisfies the numerosity,

typicality, adequacy, commonality, predominance and superiority requirements.

       64.    Upon application by Plaintiff’s counsel for certification of the Class, the

Court may also be requested to utilize and certify subclasses in the interests of

manageability, justice, and/or judicial economy.

       65.    Numerosity. The number of persons within the Class is substantial,

believed to amount to thousands of persons dispersed throughout the United States.

It is therefore impracticable to join each member of the Class as a named plaintiff.

Further, the size and relatively modest value of the claims of the individual members

of the Class renders joinder impracticable. Accordingly, utilization of the class action

mechanism is the most economically feasible means of determining and adjudicating

the merits of this litigation.

       66.    Typicality. Plaintiff received from Defendant at least one SMS text

message sent via an ATDS without providing his “prior express written consent” to

receive “advertisement or “telemarketing” text messages via an “ATDS” within the

meaning of the TCPA. Consequently, the claims of Plaintiff are typical of those of the

other Class Members he seeks to represent, and Plaintiff’s interests are consistent

with and not antagonistic to those of the other Class Members he seeks to represent.

Plaintiff and all Class Members have been impacted by, and face continuing harm

out of, Defendant’s violations and/or misconduct as alleged herein.




                                           14
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 15 of 20 PageID 15



      67.      Adequacy. As Class representative, Plaintiff has no interests that are

adverse to, or conflict with, the interests of the absent Class Members and is able to

fairly and adequately represent and protect the interests of the Class Members.

Plaintiff has raised viable claims of the type reasonably expected to be raised by the

Class Members and will vigorously pursue those claims. If necessary, Plaintiff may

seek leave to amend this Complaint to add additional representatives of the Class or

assert additional claims.

      68.      Competency of Class Counsel. Plaintiff has retained and is represented

by experienced, qualified and competent counsel committed to prosecuting this

action. These counsel are experienced in handling complex class action claims,

including class actions alleging violations of the TCPA.

      69.      Commonality and Predominance. There are well defined common

questions of fact and law that exist as to all members of the Class and predominate

over any questions affecting only individual members of the Class. These common

legal and factual questions, which do not vary from Class Member to Class Member

and may be determined without reference to the individual circumstances of any class

member, include (but are not limited to) the following:

            a. Whether Defendant and/or any of its affiliates, subsidiaries, or agents

               transmitted advertising or telemarketing SMS text messages to Class

               Members’ cellular telephones;

            b. Whether the SMS text messages transmitted by Defendant and/or any

               of its affiliates, subsidiaries, or agents were transmitted using an




                                          15
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 16 of 20 PageID 16



               automatic telephone dialing system;

            c. Whether Defendant and/or any of its affiliates, subsidiaries, or agents

               can prove they obtained prior express written consent (as defined by 47

               C.F.R. 64.1200(f)(8)) to send the complained of text messages;

            d. Whether Defendant’s complained of conduct was knowing and/or willful;

            e. Whether Defendant and/or any of its affiliates, subsidiaries, or agents

               should be enjoined from engaging in such conduct in the future.

      70.      Superiority. A class action is superior to other available methods for the

fair and efficient adjudication of this controversy because individual litigation of the

claims of all Class Members is impracticable. Even if Class Members could afford to

pursue individual litigation, the Court system could not. It would be unduly

burdensome to the courts for individual litigation of numerous cases to proceed.

Individualized litigation also presents the potential for varying, inconsistent or

contradictory judgments, and would magnify the delay and expense to all parties and

the court system resulting from multiple trials of the same factual issues. By contrast,

the maintenance of this action as a class action, with respect to some or all the issues

presented herein, presents few management difficulties, conserves the resources of

the parties and of the court system and protects the rights of each Class Member.

Plaintiff anticipates no difficulty in the management of this action as a class action.

Class wide relief is essential to compel compliance with the TCPA. The interest of

Class Members in individually controlling the prosecution of separate claims is small

because the statutory damages in an individual action for violation of the TCPA are




                                            16
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 17 of 20 PageID 17



small. Management of these class claims is likely to present significantly fewer

difficulties than are presented in many individual claims because the text messages

at issue are all automated and the Class Members, by definition, did not provide the

prior express written consent required under the statute to authorize such text

messages to their cellular telephones. The Class Members can be readily located and

notified of this class action through Defendant’s records and, if necessary, the records

of cellular telephone providers.

      71.    Additionally, the prosecution of separate actions by individual Class

Members may create a risk of multiple adjudications with respect to them that would,

as a practical matter, be dispositive of the interests of other members of the Class

who are not parties to such adjudications, thereby substantially impairing or

impeding the ability of such nonparty Class Members to protect their interests. The

prosecution of individual actions by Class Members could further establish

inconsistent results and/or establish incompatible standards of conduct for

Defendant.

      72.    Defendant and/or any of its affiliates, subsidiaries, or agents have acted

on grounds generally applicable to the Class, thereby making final injunctive relief

and corresponding declaratory relief with respect to the Class appropriate.

      73.    Moreover, on information and belief, the TCPA violations complained of

herein are substantially likely to continue in the future if an injunction is not entered.




                                           17
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 18 of 20 PageID 18



                                CAUSES OF ACTION

                            FIRST CLAIM FOR RELIEF
                   VIOLATION OF THE TCPA (47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Class Against Defendant)

         74.   Plaintiff hereby incorporates paragraphs 1-73 as if fully stated herein.

         75.   The foregoing acts and omissions constitute violations of the TCPA,

including but not limited to each of the above-cited provisions of 47 U.S.C. § 227.

         76.   Because of the Defendant’s violations of 47 U.S.C. § 227, Plaintiff and

all Class Members are entitled to, and seek, injunctive relief prohibiting such conduct

violating the TCPA in the future.

         77.   Plaintiff and all Class Members are also entitled to, and seek, an award

of $500.00 in statutory damages for each SMS message transmitted in violation of

the TCPA pursuant to 47 U.S.C. § 227(b)(3).

         78.   Plaintiff and Class Members also seek an award of attorneys’ fees and

costs.

                          SECOND CLAIM FOR RELIEF
                    KNOWING AND/OR WILLFUL VIOLATION
                          OF THE TCPA (47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Class Against Defendant)

         79.   Plaintiff hereby incorporates paragraphs 1-73 as if fully stated herein.

         80.   The foregoing acts and omissions constitute knowing and/or willful

violations of the TCPA, including but not limited to each of the above-cited provisions

of 47 U.S.C. § 227.

         81.   Because of Defendant’s knowing and/or willful violations of 47 U.S.C. §

227, Plaintiff and all Class Members are entitled to, and seek, injunctive relief



                                           18
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 19 of 20 PageID 19



prohibiting such conduct violating the TCPA in the future.

         82.   Plaintiff and all Class Members are also entitled to, and seek, treble

damages of up to $1,500.00 for each SMS message transmitted in violation of the

TCPA pursuant to 47 U.S.C. § 227(b)(3).

         83.   Plaintiff and Class Members also seek an award of attorneys’ fees and

costs.

                                 PRAYER FOR RELIEF

         Plaintiff prays for relief and judgment in his favor, as follows:

         A.    Injunctive relief prohibiting such violations of the TCPA in the future;

         B.    As a result of the Defendant’s violations of 47 U.S.C. §227(b)(1), Plaintiff

seeks for himself and each Class Member $500.00 in statutory damages for each and

every violative SMS text message;

         C.    As a result of the Defendant’s willful and/or knowing violations of 47

U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Class Member treble damages,

as provided by the statute, of up to $1,500.00 for each and every violative SMS text

message;

         D.    An award of attorneys’ fees and costs to counsel for Plaintiff and the

Class; and

         E.    An Order certifying this action to be a proper class action pursuant to

Fed. R. Civ. P. 23, establishing appropriate Class and any additional subclasses the

Court deems appropriate, finding that Plaintiff is a proper representative of the

Class, and appointing Plaintiff’s counsel as counsel for the Class.




                                             19
Case 8:19-cv-00550-CEH-CPT Document 1 Filed 03/05/19 Page 20 of 20 PageID 20



                           DEMAND FOR JURY TRIAL

       Plaintiff, on behalf of himself and the Class, hereby demands a jury trial on

all issues so triable.

March 5, 2019                           Respectfully submitted,

                                        By: /s/ Ruben Conitzer
                                        David P. Milian (Fla. Bar No. 844421)
                                        Email: dmilian@careyrodriguez.com
                                        Secondary: ecf@careyrodriguez.com
                                        Juan J. Rodriguez (Fla. Bar No. 613843)
                                        Email: jrodriguez.@careyrodriguez.com
                                        Secondary: cperez@careyrodriguez.com
                                        Ruben Conitzer (Fla. Bar No. 100907)
                                        Email: rconitzer@careyrodriguez.com
                                        CAREY RODRIGUEZ MILIAN GONYA LLP
                                        1395 Brickell Avenue, Suite 700
                                        Miami, FL 33131
                                        Telephone: (305) 372-7474
                                        Facsimile: (305) 372-7475
                                        Counsel for Plaintiff Bryan Hanley




                                          20
